Citation Nr: 1512631	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  12-23 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-connected erectile dysfunction (ED).  

2.  Entitlement to service connection for tachycardia.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The Veteran served on active duty from August 1975 to January 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In April 2011, the RO granted service connection for erectile dysfunction, evaluated as noncompensable (0 percent disabling), and denied a claim for service connection for obstructive sleep apnea.  In October 2011, the RO denied a claim for service connection for hypertension.  In June 2013, the RO denied a claim for service connection for tachycardia.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issues of entitlement to service connection for tachycardia, hypertension, and obstructive sleep apnea, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's erectile dysfunction is not shown to have been manifested by penile deformity.


CONCLUSION OF LAW

The criteria for a separate compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.115b, Diagnostic Code 7522 (2014). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Initial Compensable Evaluation

The Veteran asserts that he is entitled to an increased rating for his service-connected erectile dysfunction.  He concedes that he does not have a penile deformity, but argues that he has a loss of erectile power.  See Veteran's appeal (VA Form 9), received in July 2012.  

As for the history of the disability in issue, the Veteran's service treatment records do not show any relevant complaints, or diagnoses.  As for the post-service medical evidence, a private treatment report, dated in February 1998, notes a complaint of loss of libido.  Private treatment reports, dated beginning in 2002, note erectile dysfunction.  A QTC examination report, dated in June 2010, contained a diagnosis of degenerative disc disease of the lower back with intervertebral disc syndrome, and noted that "complications include erectile dysfunction."  See 38 C.F.R. § 4.1 (2014).

In April 2011, the RO granted service connection for erectile dysfunction, as secondary to service-connected degenerative disc disease and intervertebral disc syndrome of the back, evaluated as noncompensable, with an effective date for service connection of September 21, 2006.  See 38 C.F.R. § 3.310 (2014).  The Veteran has appealed the issue of entitlement to an initial compensable evaluation.  

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such a case it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2 (2014). 

With regard to erectile dysfunction, this condition is rated under 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7522, which pertains to deformity of the penis with loss of erectile power.  This is the only diagnostic code that specifically addresses erectile function.  The Board can identify no more appropriate diagnostic code and the Veteran has not identified one.  Butts v. Brown, 5 Vet. App. 532 (1993).  Accordingly, the Board will proceed with an analysis of the Veteran's disability under that diagnostic code. 

Diagnostic Code 7522 provides for a single 20 percent rating where the evidence shows deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115(b), DC 7522.  

Where the criteria for a compensable rating under a diagnostic code are not met, and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31 (2014).  

A Persian Gulf Protocol examination report, dated in March 2010, shows that the Veteran was noted to have a history of ED (erectile dysfunction) since age 37.  

Treatment reports from the Boston Medical Group, dated between 2003 and 2012, show that the Veteran's treatment included injections, with notations of difficulty getting and obtaining an erection, and erectile dysfunction, and that there is no history of injury to the penis.  

A VA disability benefits questionnaire, dated in February 2013, notes the following: the Veteran has a history of erectile dysfunction since 1991.  He has been taking Cialis, with poor results.  There was no history of orchiectomy, voiding dysfunction, infection of the urinary tract, or kidneys, epididymitis, epididymo-orchitis, or prostatitis.  On examination, the penis, testes, epididymis, and prostate were normal.  There was no varicocele.  The diagnosis was erectile dysfunction associated with back condition.

In this case, the Veteran has been diagnosed with loss of erectile power (erectile dysfunction).  The Veteran has not asserted that he has penile deformity, and there is no medical evidence of penile deformity.  Where both loss of erectile power and deformity are not demonstrated, a 0 percent rating will be assigned.  As no penile deformity has been shown, the Board finds that the Veteran is not entitled to an initial compensable rating.   38 C.F.R. § 4.20.  Accordingly, the Veteran is not entitled to an initial compensable evaluation for erectile dysfunction.

Consideration has been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2014); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, i.e., penile deformity, which have been discussed.  The evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  The Veteran has also never asserted that this service-connected disorder requires extraschedular consideration.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  The Veteran's symptomatology has been discussed.  The Veteran has reported that he works full time as a medical technician.  There is no evidence of relevant hospitalization or surgery, or other factors warranting extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  

The Board acknowledges that the Veteran is competent to report symptoms of his disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not however competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected disability has been provided by medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Veteran has not asserted that he has penile deformity, as required for a compensable evaluation under DC 7522.  

The Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's evaluation should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period.   The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability on appeal such that an increased rating is warranted. 

In reaching this decision, the Board considered the benefit-of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claim, such rule is not for application.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The nature of this problem is not in dispute.  In this regard, it is important for the Veteran to understand that he now receives special month compensation for this disability.  This is the basis the VA has for compensating the Veteran for this problem.  

II.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

This appeal involves a claim for an initial compensable evaluation for erectile dysfunction.  Where, as here, service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled; no additional § 5103(a) notice is required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's available service treatment reports, as well as VA and non-VA medical records.  The Veteran has been afforded an examination.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

ORDER

An initial compensable evaluation for erectile dysfunction is denied.


REMAND

With regard to the claim for service connection for tachycardia, in June 2013, the RO denied this claim.  That same month, the Veteran filed a timely notice of disagreement (NOD) as to this denial.  A statement of the case has not yet been issued as to this claim.  Because a timely NOD was filed to the June 2013 rating decision, the RO must now provide the Veteran with a statement of the case on this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

With regard to the claim for hypertension, the Veteran argues that he was noted to have high cholesterol and tachycardia during service, and the Veteran's representative has cited to medical journals which indicate that both of these disorders may be related to hypertension.  See Veteran's representative's statement, received in March 2014; Sacks v. West, 11 Vet. App. 314 (1998).  The Veteran further argues that during a September 1995 VA examination (i.e., within one year of separation from service), he had a blood pressure reading of 132/86, and he has submitted a citation from a medical treatise that a systolic reading of 120 to 139 mm Hg., and a diastolic reading of 80 to 89 mm Hg., is "prehypertension."  See Veteran's notice of disagreement, received in October 2011, and associated article; see also 38 C.F.R. §§ 3.307, 3.309 (2014).    

With regard to the claim for obstructive sleep apnea, the Veteran argues that during service he had sleep symptoms that included heavy and loud snoring, headaches, fatigue, lack of energy, night sweats, restless leg syndrome, GERD (gastroesophageal reflex disease), split-second memory loss, nocturia, cardiomegaly, and daytime sleepiness.  See Veteran's notice of disagreement, received in April 2011.  He has further argued that he may have sleep apnea due to an undiagnosed illness.  Id.  He has submitted a statement from his spouse in which she stated that he had some of the claimed symptoms following participation in the Gulf War.  See spouse's statement, received in January 1997.  He has also submitted medical evidence which shows that he currently has this disability.  See private treatment records, dated in 2010.  

A VA Gulf War Guidelines examination report, dated in March 2011, shows that the Veteran's assertions were largely as claimed in his aforementioned statements.  The relevant diagnoses were obstructive sleep apnea, and hypertension.  The examiner concluded that obstructive sleep apnea was caused by repetitive collapse of the upper airway during sleep, and that it was not associated with or aggravated by exposure to environmental hazards of the Gulf War.  

The examiner further stated that hypertension was diagnosed several years after the Gulf War, and that it was not being claimed at that time.

With regard to obstructive sleep apnea, the examiner's rationale addresses the possibility of sleep apnea being related to an undiagnosed illness, but it does not address the possibility of direct service connection.  See 38 C.F.R. § 3.303 (2014).  As the examiner has already provided an etiological opinion, VA must ensure that this aspect of the examination report is adequate.  See Barr v. Nicholson, 303 Vet. App. 303, 311 (holding that once VA undertakes the effort to provide an examination it must provide an adequate one).  On remand, the Veteran should be afforded another examination, and an etiological opinion should be obtained.

With regard to hypertension, the March 2011 VA examiner stated that this claim was not before VA at that time.  The examiner did not address the Veteran's arguments with regard to high cholesterol or tachycardia, or provide a clear opinion, together with an explanation, as to the possibility that service connection may be warranted on either a direct or a presumptive basis (i.e., as manifested to a compensable degree within one year of separation from service).  Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In light of this evidence, the Veteran should be afforded an examination to determine the nature and etiology of his hypertension.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As a final matter, the Veteran has asserted that he has tachycardia that was caused or aggravated by his service, and which should be service connected.  He has also argued that his tachycardia is related to his hypertension. 

This is not before the Board at this time.  In this regard, it is not clear if this is actually a "disability" for VA purposes, or simply a problem associated with the Veteran hypertension claim.  

The Board is remanding the claims for service connection for tachycardia and hypertension for additional development.  Should the claim for service connection for tachycardia (which is not currently on appeal) be granted, it could affect the outcome of the claim for service connection for hypertension.  Therefore, these claims are inextricably intertwined, and adjudication of the hypertension claim must be deferred until the RO's June 2013 denial of the claim for tachycardia either becomes final, or the claim is granted.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

The Veteran is advised that it is his responsibility to report for the examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim(s).  38 C.F.R. § 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case with respect to the issue of service connection for tachycardia.  The Veteran should be advised that he may perfect his appeal of this issue by filing a Substantive Appeal within 60 days of the issuance of the Statement of the Case.  See 38 C.F.R. § 20.302(b). 

2.  After the development requested in the first paragraph of this remand has been completed, and after the RO's June 2013 denial of the claim for tachycardia either becomes final, or the claim is granted, arrange for the Veteran to undergo a VA examination to determine the nature and etiology of his hypertension, and its relationship, if any, to his military service, or any incident thereof. 

The requested opinions require that the examiner must have notice of the applicable ratings criteria.  Specifically, under 38 C.F.R. § 4.104, Diagnostic Code 7101 (2014), hypertension may be rated as 10 percent disabling for: diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50% probability) that hypertension had its clinical onset during the Veteran's active duty service, or is otherwise etiologically related to his active service, or whether it was manifest to a compensable degree within one year of service discharge.  

The entire claims folder must be made available to and reviewed by the examiner, and the examiner should indicate that the Veteran's C-file has been reviewed.  The VA examination report should include discussion of the Veteran's documented medical history and assertions.  The examiner should specifically address the Veteran's arguments that hypertension may be related to high cholesterol and/or tachycardia during service, and whether hypertension is shown as of his September 1995 VA examination.  The opinion should also address the journal article submitted by the Veteran.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis. 

If, and only if, service connection is granted for tachycardia, the examiner should be so notified.  The examiner should then state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's hypertension was caused by, or aggravated by, the Veteran's service-connected tachycardia.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

"Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Arrange for the Veteran to undergo a VA examination to determine the nature and etiology of his sleep apnea, and its relationship, if any, to his military service, or any incident thereof. 

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50% probability) that sleep apnea had its clinical onset during the Veteran's active duty service, or is otherwise etiologically related to his active service.  The examiner should specifically address the Veteran's argument that his claimed inservice symptoms warrant the conclusion that he had sleep apnea during service. 

The entire claims folder must be made available to and reviewed by the examiner, and the examiner should indicate that the Veteran's C-file has been reviewed.  The VA examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Readjudicate the issues on appeal.  If either of the determinations remains unfavorable to the appellant, he should be provided with a supplemental statement of the case.  The appellant and his attorney should be given an opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


